Citation Nr: 1516281	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-17 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from July 1969 to July 1989.

This case comes to the Board of Veterans' Appeals (Board) from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In July 2014, the Veteran testified during a Board hearing at the RO.  At that time, he submitted additional evidence with a waiver of RO review.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, he served near the perimeter of the Royal Thai Air Force Base in Korat, Thailand and therefore, exposure to herbicides is conceded.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus type 2, due to herbicide exposure, are met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014); M21-1 MR, Part IV, Subpart ii, 2.C.10.q.


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran claims he was exposed to herbicides in the Republic of Vietnam, Thailand, and the Philippines.  He asserts he set foot on the land mass of Vietnam when he stopped and deplaned at DaNang Air Base on the way to Thailand, worked near the perimeter of the Royal Thai Air Force Base in Korat, and worked on aircraft returning from Vietnam at Clark Air Force Base in the Philippines.

The Veteran submitted a photograph of a sign reportedly taken in Vietnam while he deplaned at DaNang Air Base on the way to Thailand.  In a June 2014 statement, a Navy Veteran who served in Vietnam indicated being shown the photograph by the Veteran and noted that the sign in the photograph was located at DaNang Air Base.  

While the Veteran's service personnel records do not show any service in Vietnam or Thailand, a performance report for the period from July 1972 to January 1973 shows that he served in Guam and went on temporary duty in direct support of the Vietnam conflict, and his service records show that he served at the Royal Thai Air Force Base in Korat from October 1973 to November 1973.  Performance reports for the periods from August 1973 to September 1976 show that he served in the Philippines.  Thus, service in Thailand and the Philippines has been established.

A topographic map of the Royal Thai Air Force Base in Korat reportedly shows a trim pad at the end of the runway near the perimeter of the base.  The Veteran asserts that he worked at that trim pad.

At the July 2014 hearing, the Veteran testified that he worked at the trim pad which was located at the end of the runway near the fence located at the perimeter at the Royal Thai Air Force Base in Korat.  He indicated that he walked along the fence.  He also reiterated his assertions regarding exposure to herbicides in Vietnam and the Philippines.

Diabetes mellitus type 2 is recognized by VA as being associated with exposure to herbicide agents.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. § 3.309 (2014).  Thus, the only question is whether the Veteran was exposed to herbicides during service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (2014).  

In this case, the Board will focus on the Veteran's assertion that he was exposed to herbicides in Thailand.  As the Veteran served at the Royal Thai Air Force Base in Korat during the Vietnam era, exposure to herbicides may be conceded on a direct facts-found basis if he served near the perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  M21-1 MR, Part IV, Subpart ii, 2.C.10.q.  The Veteran's service separation form for the period of duty during which he served at the Royal Thai Air Force Base in Korat shows he served as a jet engine mechanic.  A map of the Royal Thai Air Force Base in Korat reportedly shows a trim pad at the end of the runway near the perimeter of the base.  The Board finds credible his statements and testimony of working at that trim pad as part of his duties as a jet engine mechanic.  

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that he served near the perimeter of the Royal Thai Air Force Base in Korat.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, exposure to herbicides is conceded.  Accordingly, service connection for diabetes mellitus type 2, due to herbicide exposure, is warranted.  


ORDER

Service connection for diabetes mellitus type 2, as due to herbicide exposure, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


